Citation Nr: 0309850	
Decision Date: 05/23/03    Archive Date: 05/27/03

DOCKET NO.  01-02 311	)	DATE
	)
	)                


On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than August 7, 2000, 
for the award to the appellant of a dependency allowance for 
his third child, [redacted].  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active service from July 1978 to April 
1995, including service in Southwest Asia from August 1990 to 
April 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a decision by the Winston-Salem, North Carolina, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  


FINDINGS OF FACT

1.  All evidence and information necessary for an equitable 
disposition of the issue decided herein have been obtained.  

2.  The appellant was awarded VA compensation benefits for 
multiple service-connected disabilities, rated 50 percent 
disabling in combination, effective from the date of 
separation from service in April 1995.  

3.  The appellant's third child, [redacted], was born on 
June [redacted], 1996, and the appellant's claim seeking additional 
benefits for her was received on May 1, 1997.  

4.  Additional evidence needed to support the claim was 
requested by the RO in a letter dated August 29, 1997; he was 
told that he could provide this information by telephone call 
to VA's toll-free number.  

5.  A preponderance of the evidence indicates that the 
appellant supplied the requested information by telephone 
call in early September 1997, thereby completing his claim 
for an additional dependent.  


CONCLUSION OF LAW

Entitlement to the award of a dependency allowance on behalf 
of the appellant's third child, [redacted], is established, 
effective from June [redacted], 1996.  38 C.F.R. §§ 3.204, 3.401(b) 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that further 
development of the record under the Veterans Claims 
Assistance Act of 2000 or the regulations implementing it is 
not required because the evidence and information currently 
of record are sufficient to substantiate the veteran's claim.

As pertinent to the present appeal the effective date of an 
award of additional compensation for a dependent will be the 
latest of the following dates:  
	(1)  Date of Claim.  This term means the following, 
listed in their order of applicability:  (i)  Date of the 
birth of the veteran's child, if evidence of that event is 
received within one year of the event; otherwise (ii)  Date 
notice is received of the dependent's existence, if evidence 
is received within one year of a VA request.  
	(2)  Date dependency arises.  
38 C.F.R. § 3.401(b).  

In the present case, the appellant was initially awarded VA 
compensation benefits for multiple service-connected 
disabilities, rated 50 percent disabling in combination, 
effective from the date of separation from service in April 
1995.  The original claim included notification from the 
appellant that he had twin sons, born May [redacted]
, 1985.  By 
letter dated in April 1997, the appellant was informed of his 
initial award and requested to submit the Social Security 
numbers of his two children and indicate who had custody of 
them.  

The requested information was provided by the appellant in a 
written statement received on May 1, 1997.  In that same 
statement, he indicated that he also had a 10-month old 
daughter, [redacted], for whom he also requested benefits.  He 
provided [redacted]'s Social Security number and the name and 
address of her mother, who had custody.  

By letter dated in August 1997, the appellant was requested 
by the RO to provide the date and place of [redacted]'s birth.  
This information was needed to complete his claim in 
accordance with the requirements of 38 C.F.R. § 3.204(a)(1) 
(1997).  The appellant was also told at this time that he 
could either call this information in to VA at a designated 
toll-free number, or send in a copy of [redacted]'s certified 
birth certificate.  The appellant contends that he provided 
the requested information in a telephone call in early 
September 1997, and the evidence does not contradict this, 
although documentary proof of this phone call is lacking.  

By letter dated September 2, 1997, the appellant was informed 
of his new award of compensation benefits, and he was told 
that this award included "additional benefits for your 
children."  In fact, his award at that time only included 
additional benefits for the appellant's twin sons, but he was 
not informed of this until February 2000.  Thereafter, a copy 
of [redacted]'s birth certificate was received from the 
appellant on August 7, 2000, and the award to the appellant 
of a dependency allowance on her behalf was made effective 
from that date.  

Subsequently, the Board requested that the appellant submit 
telephone records to confirm that he called the VA toll-free 
number in September 1997, but he was unable to obtain this 
information.  This is truly unfortunate, but the appellant's 
explanation for this failure is both plausible and credible.  
Moreover, another phone call made by the appellant to VA on 
July 28, 2000, is also undocumented.  

The Board observes that the appellant was clearly aware of 
his entitlement to a dependency allowance for [redacted] and had 
taken steps to claim this additional benefit in May 1997, 
providing most of the necessary supporting information at 
that time.  Having received the RO's August 1997 request for 
additional supporting evidence, it makes no sense that he 
would not have provided this additional information just as 
he has described and in accordance with the instructions 
provided by the RO.  The RO's misleading award letter of 
September 2, 1997, may well have given the appellant the 
erroneous impression that nothing further needed to be done 
by him in order to receive a dependency allowance on 
[redacted]'s behalf, and he was not disabused of this erroneous 
impression until the RO's letter in February 2000 told him 
that he was actually receiving benefits only for his two 
sons.  

The Board has therefore concluded that a preponderance of the 
available evidence indicates that the appellant supplied the 
requested dependent information by telephone call in early 
September 1997, thereby completing his May 1997 claim for an 
additional dependent.  Accordingly, pursuant to 38 C.F.R. 
§ 3.401(b), he is entitled to the award of a dependency 
allowance on behalf of [redacted] from her date of birth, 
June [redacted], 1996.  


ORDER

Entitlement to an effective date of June [redacted], 1996, for the 
award to the appellant of a dependency allowance for his 
third child, [redacted], is granted, subject to the criteria 
applicable to the payment of monetary benefits.  




		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

